McLaughlin, J. (dissenting):
The question presented is whether a person employed as a bookkeeper at a salary of fifty dollars a week is entitled to the benefit of section 57 of the Stock Corporation Law (Consol. Laws, chap. 59; Laws of 1909, chap. 61), which provides, among other things, that “The stockholders of every stock corporation shall jointly and severally be personally liable for all debts due and owing to any of its laborers, servants or employees other than contractors, for services performed by them for such corporation. ” The provision quoted is similar to a provision in section 18 of chapter'40 of the Laws of 1848, except that the word “ employees ” is substituted for the word “ apprentices.” It is penal in its nature, and for that reason should be strictly construed, and if there is any reasonable doubt as to its being applicable to the plaintiff, then the defendant is éntitled to its benefit. (Bristor v. Smith, 158 N. Y. 157.)
The court held in Wakefield v. Fargo (90 N. Y. 213) that a bookkeeper receiving $1,200 a year did not come within the provision of section 18 of the act of 1848, saying: “It is plain, we think, that the services referred to are menial or manual services — that he who perf onus them must be of a class whose members usually look to the reward of a day’s labor, or service, for immediate or present support, from whom the company does not expect credit, and to whom its future ability to pay is of no consequence; one who is responsible for no independent action, but who does a day’s work, or a stated job under the direction of a superior.”
*711In Bristor v. Smith (supra) the court construéd the section of the Stock Corporation Law now under consideration, then section 54, now section 57. (See Gen. Laws, chap. 36 [Laws of 1892, chap. 688], § 54, as since amd. by Laws of 1901, chap. 354.) In that case the person claiming the benefit of the statute was an attorney regularly employed at a salary of fifty dollars per week. In holding that the stockholders were not liable to such person, the court said: “The statute was a continuation of previous legislation, which had for its object the protection of those who earned their living by manual labor, and not by professional services, and who were supposed to be the least able to protect themselves. To such persons, and to all who become employed in subordinate and humble capacities and to whom the hardship would be great, if their wages or salaries were not promptly paid, the legislative policy is to afford the protection of a recourse to the stockholders of a company upon the latter’s default.”
I am unable to see any distinction between an attorney regularly employed at a salary of fifty dollars per week and a bookkeeper regularly employed at a similar salary. The fact that one is an attorney and the other a bookkeeper does not change the situation or indicate a different legislative intent.
Nor do I think it was intended to enlarge the meaning of the act of 1848 by substituting in section 57 the word “ employees ” for the word “apprentices.” If the Legislature intended to include by the word “ employees ” all persons employed by the corporation, then there was no necessity for using the words “ laborers ” and “ servants.” In construing a statute, effect is to be given, if possible, to every word used. It must, therefore, be assumed that the words “laborers” and “servants” were used advisedly and are not surplusage.
I think the determination of the Appellate Term and the judgment of the City Court should be reversed and the complaint dismissed, with costs.
Ingraham, P. J., concurred.
Determination affirmed, with costs.